Title: To Thomas Jefferson from Caesar A. Rodney, 15 October 1804
From: Rodney, Caesar A.
To: Jefferson, Thomas


               
                  Honored & Dear Sir,
                  Wilmington Octob. 15. 1804.
               
               After a very arduous struggle our election has terminated against us
			   apparently. I say apparently because I beleive had they voted in Sussex no more than they have actually qualified votes we must have succeeded. In that County I had One thousand & fifty three votes & my friend Hasllet who resides there One thousand & Forty one. I presume they polled none for either of us but what were good; as a large majority of the judges are Federalists. There cannot be above 2.600 good votes polled in that County. Indeed they never reached that number but once before this year when they took in 3,200.!!! Sussex contains but 19,000 black & white inhabitants. a great proportion black, & New Castle contains 26.000 & very few blacks. This County polled 2,800 about 400. more than at my last election when it gave me a majority of 959. This year it gave me a majority of 1,073. & Haslet of 1.071. In each county particularly in Kent & Sussex we were far ahead of our tickets whilst the Federal candidates lagged behind theirs. But they seem previously to have determined on making up for all those things. Such is uniformly their conduct whilst in power. They have now got two men up to the hub  for their respective stations.
               A few contemptible wretches who assumed the mask of Republicanism for office, united in support of J. A. Bayard & N. Mitchill, as friends to the present administration but they did us no harm, & some good.
               From what I observe here & elsewhere, of the deep game the Feds are playing; it will be necessary to take some decisive steps against the “Union of honest men.”
               <A. McClane> completely shewed his cloven foot this election & I do trust he will not much longer be suffered to bask in the sunshine of office whilst by every little low dirty fraud & artifice congenial with his corrupt groveling soul he is attempting to stab in the dark the friends of administration. You once my Dear Sir wished me to point out a successor, delicacy alone prevented, but then times call for every exertion & if you desire it I will in confidence recommend the person whom I think capable & who I beleive will give satisfaction. There have several meritorious characters applied, very discerning & very capable. <McClane> has hinted here that he expects to go out, & one plan to keep himself in will be to get as many more as possible to apply. This he is now at I am informed, but out he should go.
               I should have written to you before, but have had my regular attack of the bilious & have been confined for near two weeks. 
               With every wish for your personal happiness & the welfare of your administration I remain Dr Sir 
               Yours Very Sincerely
               
                  
                     C. A. Rodney
                  
               
            